DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 7/7/2022.
In instant Amendment, claims 1, 3, 5, 6, 9, and 10 have been amended; claims 2 and 4 have been canceled; claim 11 has been newly added. Claims 1, 3 and 5-11 have been examined and are pending. This Action is made Final. 

Note to Applicant
With respect to Applicant’s request for clarification regarding Claims 5, 9 and 10.  Claim(s) 5, 9 and 10 did not contain a prior art rejection; however, the Claims were rejected under 35 U.S.C. 101 and 112(b).  The examiner respectfully notes the 35 U.S.C. 112(b) rejection has been withdrawn.  The examiner respectfully notes there is still an outstanding 35 U.S.C. 101 rejection with respect to Claim(s) 1, 3, and 5-10 and further newly added Claim 11. 








Response to Arguments
The Double Patenting rejection is maintained as Applicant’s filed Terminal Disclaimer was Disapproved as the disclaimer fee under 37 CRF 1.20(d) has not been submitted and nor is there any pre-authorization in the application to charge to a deposit account. 
The 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, rejection to Claims 1-10 have been withdrawn as the claims have been amended.
Applicant’s arguments with respect to 35 U.S.C. 101 filed on 7/7/2022 has been fully considered but are not persuasive.
Applicant Argues: “The Examiner rejected all the claims as allegedly being directed to non-statutory subject  matter, namely, an abstract idea without significantly more. In essence, the Examiner suggests that "Physical Layer Authentication", including processing steps relating to physical devices transmitting, receiving, and processing physical signals to thwart a physical adversary system is not an integration of those steps into a practical application, and that, if one simply ignores those physical devices and signals, what's left could be done in the human mind. Even though this invention relates to a method for analysis, it still involves actual physical signals. 
Nonetheless, to clearly recite something "practical", a limitation has been added to claim 1, as element f), that recites what is described in specification paragraph 0057 and shown in Figure 2, namely, the adjustment of the object (message) signal power (energy allocation) factor relative to the tag's power factor so as to affect a signal-to-noise ratio at the receiver. Since those energy allocation factors are used in several other steps of the invention as claimed, this "ties" this physical change to the rest of the claim.”
Examiner’s Response:  With respect to “physical signals” the examiner notes such features are known to be generic computer actions, with respect to Step 2A-Prong 1.  Further such ideas of “physical signals” would be viewed as computer functions that operate at a high-level of generality (i.e., as generic devices transmitting/receiving signals and performing computations), with respect to Step 2A-Prong 2  Finally, under Step 2B “physical signals” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, see MPEP 2106.05(d)(ii) for evidence regarding well-understood, routine, and conventional activity (i.e., Receiving or transmitting data over a network (i.e., “physical signals”), Performing repetitive calculations, and Storing and retrieving information in memory). Therefore, the examiner finds this argument not persuasive. 
Further, with respect to applicant’s argument to clearly recite something “practical” (i.e., so as to affect a signal-to-noise ratio at the receiver), the examiner respectfully notes that such a concept still can read on an abstract idea as a human can adjust settings at devices or plan to adjusting setting at a device based on calculations previously performed by the human mind. Therefore, the examiner finds this argument not persuasive.
Applicant’s arguments with respect to 35 U.S.C. 103 filed on 7/7/2022 have been fully considered and are persuasive; therefore the 35 U.S.C. 103 rejections have been withdrawn. 





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/672,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The examiner notes that Claim 1 of copending Application No. 16/672,349 recites substantially similar subject matter, more specifically:
A method for security detection for a physical layer authentication system including a transmitting device, a receiving device, an active adversarial system and an unaware monitoring device, comprising: a) said transmitting device transmitting a first signal, said first signal passing through a wireless fading channel and thereby becoming a second signal; b) said active adversarial system i) receiving the second signal; ii) computing a first testing statistic and an estimated tag from the second signal; iii) determining a key equivocation value from the estimated tag; iv) obtaining an authentication information leakage ratio value from the key equivocation value; v) determining a first false alarm probability estimate from first testing statistic and a first testing hypothesis; vi) determining a first optimal threshold while making the first false alarm probability less than or equal to an upper bound of the first false alarm probability according to the Neyman-Pearson theorem; vii) determining a first detection probability, and estimating a feasible authentication information leakage (FAIL) value as a function of an authentication information leakage ratio and the first detection probability; c) said receiving device i) receiving the second signal; ii) determining an object signal from the second signal; iii) determining a residual signal from the object signal; iv) computing a second testing statistic as a function of the residual signal; v) determining a second optimal threshold while making the second 21false alarm probability less than or equal to an upper bound of the second false alarm probability based on Neyman-Pearson theorem; vi) computing a second detection probability; vii) determining an authentication accuracy from the second detection probability; and d) said transmitting device further determining a probability of security authentication for measuring safety of the physical layer authentication system based on the FAIL value and the authentication accuracy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3 and 5-10 are dependent from respective independent Claim 1 thus they would respectfully inherit the provisional nonstatutory Double Patenting rejection.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claims 1, 3, and 5-11; Claims 1, 3, and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the concept of determining a probability of security authentication for measuring safety of the physical layer authentication system, more specifically:

Claim 1 - A security detection method for a physical layer authentication system including a 
a) i + pt * ti, where si is an object signal component, ti is a tag signal component and p2s and p2t  are object and tag energy allocation factors, respectfully such that p2s±p2t=1,
b) said active adversary 
i
 ii) computing a first testing statistic and an estimated tag based on the second signal; 
iii) determining a first false alarm probability estimate from the first testing statistic and a first testing hypothesis; 
iv) determining a first optimal threshold while making the first false alarm probability less than or equal to an upper bound of the first false alarm probability based on the Neyman-Pearson theorem; 
v) determining a first detection probability; 
c) said receiving device 

ii) determining an object signal from the second signal; 
iii) determining a residual signal based on the object signal; 
iv) computing a second testing statistic based on the residual signal and generating an i’th block of the residual signal ri such that ri=1/pt(xi-pssi); 
v) determining a second optimal threshold while making the second false alarm probability less than or equal to an upper bound of the second false alarm probability based on the Neyman-Pearson theorem; 
d) 
e) computing the probability of security authentication (Psa) as: Psa=max(PD,Bob-PD,Eve,0) where PD,Eve is the first detect probability, and PD,Bob is the second detection probability; 
f) changing the object energy allocation factor p2s  realtative to the tag energy allocation factor p2t to change a signal-to-noise ratio (SNR) at the receiving device.

Claim 11 - A security detection method for a physical layer authentication system including a 
a) i + pt * ti, where si is an object signal component, ti is a tag signal component and p2s and p2t  are object and tag energy allocation factors, respectfully such that p2s±p2t=1, 
b) said active adversary 
i
 ii) computing a first testing statistic and an estimated tag based on the second signal; 
iii) determining a first false alarm probability estimate from the first testing statistic and a first testing hypothesis; 
iv) determining a first optimal threshold while making the first false alarm probability less than or equal to an upper bound of the first false alarm probability based on the Neyman-Pearson theorem; 
v) determining a first detection probability; 
c) said receiving device 

ii) determining an object signal from the second signal; 
iii) determining a residual signal based on the object signal; 
iv) computing a second testing statistic based on the residual signal and generating an i’th block of the residual signal ri such that ri=1/pt(xi-pssi); 
v) generating an i’th block of the first testing statistic δi,Eve such that
δi,Eve = R{(shi-xhi)si}
wherein superscript H denotes Heritian transposition, and generating an i’th block of the second testing statistic δi,ob such that
δi,Bob = R{tHiri}
wherein ti denotes an i’th block of the tag signal and si denotes an i’th block of the object signal,
vi) determining a second optimal threshold while making the second false alarm probability less than or qual to an upper bound of the second false alarm probability based on the Neyam-Pearson theorem;
d) 
e) computing the probability of security authentication (Psa) as: Psa=max(PD,Bob-PD,Eve,0) where PD,Eve is the first detect probability, and PD,Bob is the second detection probability.

	The examiner respectfully notes that the limitations not struck out above, i.e., computing a first testing statistic and estimated tag, determining a first false alarm probability estimate from the first testing statistic and a first testing hypothesis, determining a first optimal threshold..., determining an object signal..., determining a residual signal..., computing a second testing statistic..., determining a second optimal threshold..., determining a probability of security authentication for measuring safety of the physical layer authentication system... [and for Claim 1 – computing probability of security authentication and changing object energy allocation facts to change SNR at a device] and for [Claim 11 – generating... the first testing statistic, determining a second optimal threshold, determining a probability of security and computing the probability o security authentication] as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the various different devices transmitting/receiving signals and performing computations nothing in the claim element precludes the step from practically being performed in the mind. For example, but for such devices; the context of this claim encompasses the user manually performing such calculations/determinations and adjusting a value at a device (i.e., Claim 1). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements of devices transmitting/receiving signals and performing computations to perform the aforementioned steps. These devices in such steps area at a high-level of generality (i.e., as generic devices transmitting/receiving signals and performing computations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using devices transmitting/receiving signals and performing computations perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, see MPEP 2106.05(d)(ii) for evidence regarding well-understood, routine, and conventional activity (i.e., Receiving or transmitting data over a network, e.g., using the Internet to gather data, Performing repetitive calculations, and Storing and retrieving information in memory). The claim is not patent eligible.
	Regarding Claims 3 and 5-10, Claims 3 and 5-10 recite limitations that further define the same abstract idea noted in Claim 1.  Therefore, they are considered patent ineligible for reasons given above. 











Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439